Citation Nr: 0015238	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  96-06 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased (compensable) rating for 
bromhidrosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The veteran had active military service from October 1941 to 
November 1945.

This appeal arose from a December 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the veteran's claim for a 
compensable rating for a skin condition, bromhidrosis.

The Board remanded this claim to the RO for additional 
development and clarification in November 1997 and in 
November 1998.  The file has been returned to the Board for 
further appellate review.  The Board observes that the only 
issue currently in appellate status is the one identified in 
the Issue portion of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's bromhidrosis is manifested by no more than 
slight exfoliation, exudation or itching, and the area 
affected is small or nonexposed.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bromhidrosis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.118, Diagnostic Code 
7806-7899 (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks a compensable evaluation for bromhidrosis.  
Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The evaluation of the same 
disability under various diagnoses is to be avoided.  See 
38 C.F.R. § 4.14.  

By a rating decision rendered in June 1950, the RO granted 
service connection for bromhidrosis and assigned a 0 percent 
or noncompensable evaluation, effective April 1950.  The 
veteran filed a claim for an increased evaluation for that 
disability in September 1995, that claim was denied by the 
RO, and this appeal ensued.  It is noted that during the 
pendency of this claim, service connection was also granted 
for tinea pedis with onychomycosis as secondary to service-
connected bromhidrosis.  That disability was also rated 
noncompensable.  The veteran has not appealed that 
determination.  

The Board finds that the veteran's claim is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The Board 
further finds that all relevant evidence has been obtained 
and that no further duty is required under the provisions of 
38 U.S.C.A. § 5107.  Specifically, it is noted that the 
veteran has been afforded three VA examinations in connection 
with this appeal.  

The evidence includes service medical records, VA outpatient 
records and examination reports, and statements from the 
veteran, all of which show that the veteran's bromhidrosis 
remains noncompensable.  

The veteran was treated for a skin condition of the feet in 
service which was eventually characterized as bromhidrosis.  
In his claim for increased compensation, the veteran reported 
that he was on constant medication for his condition but that 
it nonetheless flared up at times.  

The veteran was afforded a VA examination in October 1995.  
He reported a daily chronic rash.  The veteran was at the 
time an inpatient at a VA facility for treatment of an 
unrelated condition.  The examiner observed a faint macular 
rash on several areas of the veteran's body, including the 
inner thigh, right thigh, and the anterior chest.  The rash 
was noted to move around the body from day to day.  It was 
noted to cover most of the body and was observed to be 
elevated, erythematous and very dry, but without excoriation.  
It was described as not disfiguring.  The diagnosis was 
history of bromhidrosis, history of cerebrovascular accident 
x 2 and history of deep venous thrombosis.  

At his June 1996 RO hearing, the veteran testified that his 
rash bothered him constantly, that his clothes irritated the 
rash, and that he had used many medications over the years in 
an attempt to control the rash.  

VA outpatient treatment records show treatment for unrelated 
conditions in 1995 and 1996.  The veteran was granted a 
clothing allowance to replace clothing damaged by medications 
used for bromhidrosis in June 1997.  

The veteran was afforded an additional VA examination in 
December 1997 in order to ascertain whether there was a 
relationship between his history of bromhidrosis and any 
current rash.  The veteran reported a history of a chronic 
dry, pruritic rash of the lower extremities and feet.  He 
also reported swelling of the feet treated by elevation and 
wearing of hose.  Examination revealed hyperpigmented, scaly 
plaques on the lower extremities from the knees down, as well 
as 1 to 2+ pitting edema.  Also noted were mild scales on the 
plantar surfaces with moderate interdigital web maceration.  
KOH examination was positive on the feet.  The impression was 
stasis dermatitis of the lower extremities bilaterally, and 
tinea pedis.  The examiner noted that the prior history of 
hidrosis may have played a role in the current tinea pedis as 
the chronic moist environment may not only predispose tinea 
pedis but may also cause it to become a chronic problem, as 
tinea tend to thrive in this condition.  In an addendum to 
the report dated in February 1998, the examiner concluded 
that he had reviewed the claims file prior to the examination 
and that there was no relationship between the veteran's 
dermatitis and his bromhidrosis.  

The veteran was afforded a third VA examination in May 1999.  
The veteran reported that his skin problems were intense 
during his World War II service and that they became 
intermittent thereafter.  Physical examination revealed 
minimal xerosis on the extremities, while the rest of the 
skin appeared well-moisturized.  There was mild scaly 
erythema throughout the scalp.  He had no scales on his soles 
to indicate active tenia pedis but his toenails were all 
dystrophic with distal onycholysis and subungual 
hyperkeratosis.  There was no significant maceration or 
erythema in the inguinale creases.  A six-millimeter thin 
erythematous hyperkeratotic plaque was noted on the root of 
the nose.  The impression was seborrheic dermatitis of the 
scalp, mild xerosis, history of tinea pedis with no clinical 
evidence today, clinical evidence of onychomycosis of the 
toenails, history of intertrigo of the inguinale creases, 
presently well-controlled, and actinic keratosis of the root 
of the nose.  The examiner noted that the veteran's skin 
problems appeared to be under very good control with his 
present regimen of topical therapy. 

The veteran's bromhidrosis is rated under Diagnostic Code 
7806 pertaining to eczema.  38 C.F.R. § 4.118, Diagnostic 
Code 7806 (1999).  Eczema which is productive of slight, if 
any, exfoliation, exudation or itching on a nonexposed or 
small area, is rated as noncompensable, while eczema 
producing exfoliation, exudation or itching, if involving an 
exposed surface or extensive area, warrants a 10 percent 
rating.  Eczema with constant exudation or itching, extensive 
lesions or marked disfigurement warrants a 30 percent rating, 
while eczema with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or which is 
exceptionally repugnant warrants a 50 percent rating.  
38 C.F.R. § 4.118, Diagnostic Code 7806.

The record is replete with reference to the fact that the 
veteran's bromhidrosis is at present a diagnosis by history 
only and causes no current functional limitation.  None of 
the three recent examinations contain findings of present 
bromhidrosis.  Further, the veteran's skin condition was 
characterized in the October 1995 VA examination as non-
disfiguring.  Manifestations of this skin condition remain 
minimal.  While the veteran has reported that the rash has 
been itchy, the veteran's bromhidrosis has not been observed 
to be on an area which is other than small or nonexposed.  
Moreover, it has not been productive of exfoliation or 
exudation.  Thus, overall, the record affords no basis for a 
compensable evaluation for bromhidrosis at any time.  

Additional diagnostic codes have been considered.  However, 
in the absence of evidence of other significant findings or 
symptomatology, there is no basis for assignment of an 
evaluation in excess of the currently assigned evaluation 
under any other code provision.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a compensable 
evaluation for bromhidrosis.  In reaching this decision, the 
Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Further, there has been no showing that the veteran's 
disability has caused marked interference with employment, 
necessitated frequent periods of hospitalization, or 
otherwise renders impracticable the application of the 
regular schedular standards.  Although the veteran indicated 
in written statements that his condition is unsightly, recent 
examiners have observed that appreciable manifestations of 
the condition are not currently present.  Moreover, there is 
no indication that the condition has in any way impaired the 
veteran in the performance of an occupation.  Thus, the Board 
concludes that this disability has not markedly interfered 
with any particular job.  Under these circumstances, further 
consideration of an extra-schedular rating is not warranted.  
38 C.F.R. § 3.321(b)(1); see also Bagwell v. Brown, 9 Vet. 
App. 237 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

A compensable evaluation for bromhidrosis is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

